                           Case 19-17977-SMG      Doc 45     Filed 10/25/19     Page 1 of 3




             ORDERED in the Southern District of Florida on October 24, 2019.




                                                             Scott M. Grossman, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                                www.flsb.uscourts.gov

            In re:                                                      Case No. 19-17977-SMG
                                                                        Chapter 13
             Brenda Wade Lester

                               Debtor       /

                              AMENDED ORDER REINSTATING CHAPTER 13 CASE

                  This matter came to be heard on October 17, 2019 on the debtor’s motion to
            reinstate case [ECF 29]. The court, if applicable, has entered an order reopening the
            case and the debtor has paid all required reopening fees. Based on the record, it is

                     ORDERED as follows:

                 1)     The motion is granted and this case is REINSTATED. Pursuant to 11
           U.S.C. §362(c)(2)(B), the automatic stay terminated on the date this case was dismissed
           and was not in effect from that date until the entry of this order.

                 2)    The Trustee’s Final Report, if any filed, is deemed withdrawn and the
           Order Discharging Trustee, if entered, is deemed vacated.

                  3)      If not previously filed, any and all documents required to be filed by the
            debtor(s) under 11 U.S.C. §521(a)(1), Bankruptcy Rule 1007, and Local Rule 1007-1
            shall be filed no later than 14 days after entry of this order.

                                                     Page 1 of 3
   LF-66 (rev. 05/10/16)
                        Case 19-17977-SMG         Doc 45     Filed 10/25/19    Page 2 of 3

                 4)     The following checked provision(s) also apply:

                        [ ] This case was dismissed prior to the conclusion of the meeting of
                                creditors, under 11 U.S.C. §341. A new §341 meeting of creditors
                                and confirmation hearing shall be set and noticed to all parties of
                                record by the Clerk of Court. The notice shall also establish a new
                                deadline to file proofs of claims and deadline to file a motion
                                objecting to discharge under §1328(f) or to file a complaint objecting
                                to dischargeability of certain debts.

                        [ ]    This case was dismissed after the §341 meeting of creditors was
                               concluded but prior to or at the hearing on confirmation. (If applicable)
                               A further §341 meeting will be conducted at ____. A new
                               confirmation hearing _____________________________. The
                               deadline to file a motion objecting to discharge under §1328(f) or
                               to file a complaint objecting to dischargeability of certain debts, is
                               _____________. The deadline for filing claims (except for
                               governmental units) is _________________. Previously filed claims
                               need not be refiled.

                        [x]    This case was dismissed after the §341 meeting of creditors was
                               conducted and after the expiration of the deadline to file a motion
                               objecting to discharge under §1328(f) or to file a complaint objecting
                               to dischargeability of certain debts and the original deadline to file
                               claims, but prior to or at the hearing on confirmation. No new deadlines
                               shall be reset. (If applicable) A further §341 meeting will be
                               conducted at N/A . A new confirmation hearing is scheduled for
                               __________, at _____ a.m. in courtroom at ___________________.

                        [ ]    This case was dismissed after the §341 meeting of creditors and
                               confirmation hearing and expiration of the deadline to file a motion
                               objecting to discharge under §1328(f) or to file a complaint objecting
                               to dischargeability of certain debts and the original claims bar date.
                               No new §341 meeting, confirmation hearing, or deadlines shall be
                               set, and the case shall proceed in the normal course under the
                               confirmed plan.

                        [x] If this box is checked, the following provision applies:

                               As a condition of reinstatement of this case and in order to provide
                               protection of creditors’ vested interests, in the event of conversion to
                               another chapter or dismissal of this reinstated case prior to
                               confirmation, all plan payments held by the Chapter 13 trustee shall
                               be non-refundable and held in trust for the secured creditors as
                               adequate protection, and in trust for priority and administrative
                               creditors. If this case is dismissed or converted, the Trustee shall
                               disburse all funds which were received prior to the order of conversion
                               or dismissal and held in trust. The disbursement shall be on a pro rata
                               basis, less Trustee fees, to the secured, priority or administrative
                                                     Page 2 of 3
LF-66 (rev. 05/10/16)
                        Case 19-17977-SMG       Doc 45     Filed 10/25/19   Page 3 of 3

                             creditors pursuant to the proposed Chapter 13 Plan which was filed at
                             least one day prior to the last confirmation hearing date. (see Local
                             Rule 1017-2(F) and Interim Local Rule 1019-1 (E), (F), (G), AND (H)).


                                                  ###

         Submitted by:
         Loan Lawyers, LLC

         Matis H. Abarbanel, Esq.
         Attorney for Debtor
         Florida Bar No. 130435
         Anna Huertas, Esq.
         Florida Bar No. 1004421
         Loan Lawyers, LLC.
         3201 Griffin Road Suite 100
         Fort Lauderdale, FL 33312
         Telephone: (954) 523-4357
         Facsimile: (954) 581-2786
         Service Email:
         Anna@fight13.com

         Copies to:
         All parties of record by the Clerk of Court




                                                   Page 3 of 3
LF-66 (rev. 05/10/16)
